                                          Case 4:19-cv-02460-JSW Document 36 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                   Case No. 19-cv-02460-JSW
                                                        Plaintiff,                        ORDER TO COUNSEL TO SHOW
                                   8
                                                                                          CAUSE WHY THE COURT SHOULD
                                                 v.                                       NOT IMPOSE SANCTIONS FOR
                                   9
                                                                                          FAILURE TO APPEAR
                                  10     480 GEARY STREET, LLC, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On July 17, 2020, the Court held the initial case management conference (CMC) in this

                                  14   case by way of an AT&T teleconference. The parties were notified of the date and time of the

                                  15   conference, as well as the manner in which it would proceed on May 28, 2020. (Dkt. No. 30; see

                                  16   also Dkt. No. 34.)

                                  17          Counsel for Defendants, Michael D. Welch, Esq., did not appear on that date. The Court

                                  18   received no communications from Mr. Welch in advance of the CMC, and Plaintiff’s counsel

                                  19   advised the Court that she had not received any communications from him.

                                  20          Accordingly, Mr. Welch is HEREBY ORDERED TO SHOW CAUSE why monetary

                                  21   sanctions in the amount of $500.00 should not be imposed for his failure to appear at the CMC.

                                  22   Mr. Welch’s response to this Order to Show Cause shall be due by no later than July 31, 2020.

                                  23          IT IS SO ORDERED.

                                  24   Dated: July 20, 2020

                                  25                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  26                                                  United States District Judge
                                  27

                                  28
